ESKRIDGE, Judge, delivered the opinion, of the court This is an action of debt, brought by the plaintiff against Ashley, administrator of the-estate of William M. O’Hara, deceased, upon, a judgment recovered in the state of Missouri by the plaintiff Dent against Susan-O’Hara, administratrix, and Paui Anderson- and Robert Simpson, administrators, of the estate of William M. O’Hara, in the state of' Missouri. The defendant filed five several' pleas; to the second, fourth and fifth of' which, the plaintiff demurs generally; and; takes issue upon the first and third. This-state of pleading enables us to look back to the declaration, and ascertain whether a sufficient cause of action has been set forth in it, to authorize a judgment in favor of' the plaintiff. Beauchamp v. Mudd, Hardin, 174. The judgment upon which this action is founded, is against the administrators of' O’Hara, in Missouri, and we are at a loss-to see how it can be used as evidence of debt, or be the basis of a suit against the-administrators of O’Hara here. There is, unquestionably, according to the well-known-rules of law, no connection or privity between the administrators in Missouri and the administrator in Arkansas. 3 P. Wms. 360; 2 Rawle, 431; 5 Mass. 67. The principle is universally acknowledged, that no-one can be bound by a verdict or judgment unless he be a party to the suit, or be in privity with the party, or possess the power of making himself a party. The reason is. obvious. He has no power of cross-examining witnesses, or of adducing evidence in, maintenance of his rights; in short, he is deprived of all means provided by law for ascertaining the truth, and consequently it would be repugnant to the first principles of justice, that he should be bound by the result of an inquiry to which he is altogether-a stranger. Wood v. Davis, 7 Cranch [11 U. S.] 271; Davis v. Wood, 1 Wheat. [14 U. S.] 6; Paynes v. Coles, 1 Munf. 373; Turpin v. Thomas, 2 Hen. & M. 139; Jackson v. Vedder, 3 Johns. 8; Case v. Reeve. 14 Johns. 79,—are in illustration of this rule. In the ease of Grout v. Chamberlin. 4 Mass. CIS, it is decided that a judgment recovered by an executor is no bar to an action brought by the administrator de bonis non cum testar mentó annexo, for the same cause, there being no privity. The first judgment cannot, at common law, be enforced by the administrator de bonis non, but becomes inoperative. We are, therefore, of opinion that the declaration is insufficient in not setting forth a ground of action.2 Judgment for defendant.   Stacy v. Thrasher, 6 How. [47 U. S.] 44; Pond v. Makepeace, 2 Metc. [Mass.] 114; (as to privity, 1 Greenl. Ev. § 523:) Chapman v. Fish. 6 Hill, 554; Aspden v. Nixon, 4 How. [45 U. S.] 467.